       Case 4:20-cv-00558-BSM-BD Document 5 Filed 06/05/20 Page 1 of 5



                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

CECLIA TATE,
Guardian of Adaisyah Coley,
on behalf of Estate of Derick Coley                                           PLAINITFF

V.                           CASE NO. 4:20-CV-558-BSM-BD

ARKANSAS DEPARTMENT
OF CORRECTIONS, et al.                                                     DEFENDANTS

                     PARTIAL RECOMMENDED DISPOSITION

I.     Procedure for Filing Objections:

       This Recommendation has been sent to Judge Brian S. Miller. Any party may file

objections if he or she disagrees with the findings or conclusions set out in the

Recommendation. Objections should be specific and should include the factual or legal

basis for the objection.

       To be considered, objections must be received in the office of the Court Clerk

within 14 days. If no objections are filed, Judge Miller can adopt this Recommendation

without independently reviewing the record. If the parties do not file objections, they may

waive any right to appeal questions of fact.

II.    Discussion:

       A. Background

       On May 26, 2020, attorney Verona Swanigan filed a purported class action civil

rights complaint on behalf of 113 inmates in the Cummins Unit of the Arkansas Division

of Correction (ADC); the estate of an inmate who died while incarcerated at the
       Case 4:20-cv-00558-BSM-BD Document 5 Filed 06/05/20 Page 2 of 5



Cummins Unit; and the guardian of the deceased inmate’s minor child. Plaintiffs name as

Defendants: the Arkansas Department of Corrections; Aundrea Culcalger, Warden of the

Cummins Unit; Wendy Kelly, Secretary of the Arkansas Department of Corrections; and

Jane and John Does 1-100, correctional officers. All Plaintiff claim that Defendants

violated their rights by placing them at an increased risk of exposure to the novel

coronavirus (Covid-19) at the Cummins Unit. The Court has consolidated the Plaintiffs’

cases. (Doc. No. 2)

       For screening purposes, the Plaintiffs have stated federal deliberate-indifference

claims and state negligence claims against Defendants Culcalger and Kelley. Their claims

against the Arkansas Department of Corrections, as well their claims for money damages

against Defendants in their official capacities, however, should be DISMISSED, with

prejudice. In addition, Plaintiffs’ claims arising from ADC officials’ alleged interference

with legal mail and ADC officials’ alleged failure to properly process grievances should

be dismissed, without prejudice.

       B. Analysis

       1. Standard

       The Prison Litigation Reform Act requires federal courts to screen prisoner

complaints that seek relief from a government entities, officers, or employees. 28 U.S.C.

§ 1915A(a). The Court must dismiss any claim—prior to service of process—that

demands monetary relief from a defendant who is immune from paying damages. 28

U.S.C. § 1915A(b).



                                             2
       Case 4:20-cv-00558-BSM-BD Document 5 Filed 06/05/20 Page 3 of 5



       2. The Arkansas Department of Corrections

       In their complaint, Plaintiffs name the ADC as a Defendant. The ADC, however,

cannot be sued in a civil rights case such as this. Howlett v. Rose, 496 U.S. 356, 365

(1990); Brown v. Mo. Dep’t of Corrs., 353 F.3d 1038, 1041 (8th Cir. 2004) (the state and

its agencies, including a department of correction, are not “persons” that can be sued

under § 1983 for damages or injunctive relief.) Therefore, the Plaintiffs’ claims against

the ADC must be dismissed.

       3. Sovereign Immunity

       Plaintiffs sue the Defendants in both their individual and official capacities. (Doc.

No. 1 at p.9) Plaintiffs’ claims for money damages from Defendants in their official

capacities are barred by sovereign immunity. A civil litigant cannot recover money

damages from state actors sued in their official capacities. Will v. Michigan Dep’t of State

Police, 491 U.S. 58, 109 S.Ct. 2304 (1989). Official-capacity claims against Defendants

should be dismissed.

       4. Interference with Legal Mail

       In their complaint, Plaintiffs allege that Defendants refused to deliver their legal

mail from April 27 through May 4, 2020, thus violating both their right to counsel 1 and

their due process rights. (Doc. No. 1 at p.11) In addition, they claim that Defendants




1
 The Sixth Amendment right to counsel prohibits prison officials from opening
privileged mail outside the inmate’s presence. Wolff v. McDonnell, 418 U.S. 539, 576-77
(1974); Gardner v. Howard, 109 F.3d 427, 431 (8th Cir. 1997). Here, however, Plaintiffs
do not allege that any Defendant opened any privileged, legal mail outside their presence.
                                              3
       Case 4:20-cv-00558-BSM-BD Document 5 Filed 06/05/20 Page 4 of 5



denied them access to a notary and failed to properly process their legal mail. (Doc. No. 1

at p.18)

       A claim that an official denied a prisoner access to the courts requires a showing

that an official impeded the prisoner from accessing the courts and that the official’s

conduct actually injured the prisoner’s ability to pursue a “nonfrivolous and arguably

meritorious underlying legal claim.” White v. Kautzky, 494 F.3d 677, 680 (8th Cir. 2007)

(citing Christopher v. Harbury, 536 U.S. 403, 413 (2002)). In this context, actual injury

means “actual prejudice with respect to contemplated or existing litigation, such as the

inability to meet a filing deadline or to present a claim.” Lewis v. Casey, 518 U.S. 343,

355 (1996); see also Klinger v. Dep’t. of Corr., 107 F.3d 609, 617 (8th Cir. 1997). Here,

Plaintiffs have not alleged that they suffered any injury as a result of the delay or

interference with delivery of their mail.

       5. Access to the Inmate Grievance Procedure

       Plaintiffs claim that Defendants violated their due process rights by failing to

timely process and review their grievances. They allege that Defendants interfered with

their attempts to exhaust their administrative remedies and did not respond to their

grievances “quickly enough to prevent Plaintiffs from becoming infected with Covid-19.”

(Doc. No. 1 at pp.12-13)

       Under settled laws, inmates have no constitutional right to an inmate grievance

procedure. Lomholt v. Holder, 287 F.3d 683, 684 (8th Cir. 2002); Buckley v. Barlow, 997

F.2d 494, 495 (8th Cir. 1993). Therefore, a prison official’s failure to properly process or



                                              4
        Case 4:20-cv-00558-BSM-BD Document 5 Filed 06/05/20 Page 5 of 5



respond to a grievance, standing alone, is not actionable under § 1983. 2 Furthermore, a

prison official’s failure to abide by prison policy and procedure is not a matter that rises

to the level of a constitutional violation.

III. Conclusion:

       The Court recommends that the Plaintiffs’ claims against the ADC be

DISMISSED, with prejudice. Their claims for money damages against Defendants in

their official capacities should also be DISMISSED, with prejudice. The Plaintiffs’

claims for denial of access to the courts and their claims of denial of access to the

grievance procedure should be DISMISSED, without prejudice.

       DATED, this 5th day of June, 2020.


                                              ____________________________________
                                              UNITED STATES MAGISTRATE JUDGE




2
  If Defendants later argue that the Plaintiffs failed to fully exhaust their administrative
remedies regarding their deliberate-indifference claims, the Plaintiffs’ lack of access to
the inmate grievance procedure would be relevant in determining whether the grievance
procedure was available to them.
                                                5
